Ford, Judge:
The proper basis for dutiable purposes of certain sjiark plugs from West Germany covered by the appeals for a reap-praisement enumerated in the schedule “A”, attached hereto and made a part hereof, is before the court for determination.
The parties hereto have entered into a stipulation of facts wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the appeals for reappraisement enumerated on the attached Schedule “A” are limited to the spark plugs from West Germany and entered for consumption after the effective date (February 27,1958) of Section 6(a) of the Customs Simplification Act of 1956 (T.D. 54165).
2. That the merchandise involved herein is not identified on the Final List (T.D. 54521) published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
*8373. Tliat at the time of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, was the invoice unit price, net packed.
4. That the said appeals for reappraisement may be deemed submitted for decision on the foregoing stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved merchandise and that said value is the invoice unit price, net packed.
Judgment will be entered accordingly.